Filed 5/17/21 P. v. Laws CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                       B307911
                                                                   (Los Angeles County
          Plaintiff and Respondent,                                 Super. Ct. No. KA008785)

          v.

 BRIAN KEITH LAWS,

          Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles
County, Bruce F. Marrs, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
     Brian Keith Laws appeals from a summary denial of his second
postjudgment petition seeking vacation of his murder conviction and
resentencing pursuant to Penal Code section 1170.951 and Senate Bill
No. 1437 (2017-2018 Reg. Sess.; SB 1437). Laws contends the trial
court erred in determining he was ineligible for resentencing. Finding
no error, we affirm.


                 BACKGROUND AND DISCUSSION
     This is the third time we have considered this case. Our summary
of the relevant factual and procedural history is drawn from our 1994
opinion affirming Laws’ conviction and our April 2020 opinion affirming
the trial court’s denial of Laws’ previous section 1170.95 petition
(identified below). In 1993, a jury convicted Laws of one count each of
first-degree murder (§ 187, subd. (a)) and robbery (§ 211) and found true
special circumstances and firearm allegations (§§ 190.2, subd. (a)(17)),
12022.5, subd. (a), 1203.06, subd. (a)(1)). Laws was sentenced to life in
prison without possibility of parole on the murder conviction, plus four
years for the firearm enhancement. Sentencing was stayed as to the
robbery conviction, and the firearm enhancement was stricken for
purposes of sentencing. We affirmed the judgment in Laws’ direct
appeal from the judgment. (People v. Laws (June 30, 1994, B075311
[nonpub. opn.] (Laws I).)
     In 2019, Laws filed a petition for resentencing under section
1170.95 and then newly enacted SB 1437, which provides that persons


1    Statutory references are to the Penal Code.
                                      2
convicted under theories of felony murder or murder under the natural
and probable consequences doctrine, and who could no longer be
convicted of murder following the enactment of SB 1437 may petition
the sentencing court to vacate the conviction and resentence on any
remaining counts. (Stats. 2018, ch. 1015, § 1, subd. (f).) By that
petition, Laws claimed he could not now be convicted of first or second
degree murder due to changes in sections 188 and 189 because, among
other things, he was not the actual killer. The trial court summarily
denied the petition on the ground that Laws “‘[was] not entitled to relief
as a matter of law,’ because he ‘. . . was the actual killer and was not
convicted under a theory of felony-murder of any degree, or a theory of
natural and probable consequences.’” (See People v. Laws (April 22,
2020, B296014 [nonpub. opn.]) at p. 4 (Laws II).) For reasons explained
in Laws II, we affirmed the trial court’s summary denial.
        On May 6, 2020 (after we issued our decision in Laws II, but prior
to issuance of the remittitur in July 2020), Laws filed another petition
for a writ of mandate regarding the trial court’s failure to address a
section 1170.95 petition purportedly filed in March 2020 seeking to
vacate his murder conviction. The instant appeal follows the trial
court’s summary denial of Laws’ second 1170.95 petition on the ground
that, “[t]here [was] no substantial right [Laws was] attempting to
enforce. These issues were addressed by the court of appeals in [Laws
II].”
        We appointed appellate counsel for Laws. Citing People v.
Serrano (2012) 211 Cal.App.4th 496, counsel filed an opening brief

                                      3
setting out the pertinent procedural history, and a declaration
indicating counsel had “reviewed the entire record,” and found no
“arguable issues to raise on appeal.” Counsel stated he had explained
his evaluation to Laws and informed him of his right to file a
supplemental brief. On February 9, 2021, we advised Laws he had 30
days to file a supplemental brief.
     On February 19, 2021, Laws filed a nine-page letter
(supplemental brief), which we have read and considered.
     Pursuant to People v. Cole (2020) 52 Cal.App.5th 1023, review
granted Oct. 14, 2020, S264278, our obligation in reviewing an appeal
from an order denying postconviction relief is to “evaluate [the]
arguments presented” in the appellant’s supplemental brief. (Id. at p.
1040.)
     Laws’ supplemental brief contains no substantive arguments to
support his claim that he “should be eligible for [relief under] SB 1437.”
Instead, he argues he was wrongfully convicted based on the trial
court’s improper admission of hearsay evidence, ineffective assistance of
trial counsel, unlawful admission of his confession obtained in violation
of Miranda (Miranda v. Arizona (1966) 384 U.S. 436), and his innocence
of the charged crimes. Laws’ supplemental brief addresses issues not
addressed in the order from which he appeals and does not address the
basis for his claim that he is entitled to relief under section 1170.95.
Rather, his arguments were previously considered and rejected in our
opinions in Laws I and Laws II. Accordingly, there are no grounds
upon which to disturb the trial court’s denial of section 1170.95 relief.

                                     4
                       DISPOSITION
The trial court’s order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   WILLHITE, J.
We concur:



MANELLA, P. J.



COLLINS, J.




                               5